DETAILED ACTION
Reasons for Allowance
Claims 10-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments regarding Oepping on page 6 of the remarks filed 10/22/2021 have been fully considered and are persuasive. Oepping does not reasonably teach “continually determining a position and an orientation of the emitting apparatus relative to the plurality of position tracking elements; and continuously adjusting a size of the emission window and rotation of the emission window relative to the emitting apparatus in response to a change in the position and the orientation of the emitting apparatus to limit the exposure pattern to the imaging sensor” in combination with the other limitations. At best Oepping teaches an initial calibration step based on the relative position of the source and the imaging platform. Furthermore, the step of adjusting the collimator is only performed once (Fig. 4, 406). There is no suggesting that the tracking and adjusting is performed continually/continuously. Tamersoy is directed to a method of aligning the x-ray source and detector, and does not reasonably teach the cited limitations. Kim is relied on to teach a method of rotating a collimator, and does not reasonably teach the cited limitation. While Dietz teaches using a continuous feedback loop to adjust the collimator [0113], this does not reasonably teach the claim. The collimator is adjust based on tracking information of an area of interest [0111], not the position and orientation of the emitting apparatus relative to position tracking elements. Furthermore, the change in the collimator is for centering the area of interest in the image [0112], not limiting the exposure pattern to the imaging sensor as claimed. It is not clear that one of ordinary skill in the art would combine the references in the particular claimed combination without the benefit of improper hindsight. The claim is therefore allowable over the prior art. Dependent claims 11-15 necessarily contain all the limitations of the allowable independent claim, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793